Citation Nr: 1433981	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for service-connected cutaneous sarcoidosis, to include a rating in excess of 10 percent after July 23, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from November 2002 to February 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Waco, Texas.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected cutaneous sarcoidosis covered between 5 and 20 percent of the entire body since the grant of service connection.

2.  The Veteran's service-connected cutaneous sarcoidosis did not cover more than 20 percent of the entire body area, require systemic therapy such as corticosteroids for more than six weeks, result in visible or palpable tissue loss or two or more characteristics of disfigurement at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  An initial rating not to exceed 10 percent for service-connected cutaneous sarcoidosis is granted prior to July 23, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.118, DC 7800, 7899-7806 (2013).

2.  A rating in excess of 10 percent for service-connected cutaneous sarcoidosis after July 23, 2013 is denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.118, DC 7800, 7899-7806 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased initial rating for his service-connected skin disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's service-connected cutaneous sarcoidosis is currently rated under diagnostic code (DC) 7899-7806.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27.  As his specific skin disability of cutaneous sarcoidosis is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).    Under DC 7806, a noncompensable rating is warranted for a skin disability which covers less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12 month period.

A higher, 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

An increased 30 percent rating is warranted for a skin disability which covers 20 to 40 percent of the entire body or exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

The regulations also provide that skin disabilities under this code may be rated as disfigurement of the head, face, or neck, or scarring, depending on the predominant disability.  38 C.F.R. § 4.118, DC 7806.

During a general VA examination in February 2010, the examiner noted multiple skin lesions on the right side of the Veteran's lower chest, the right side of his abdomen in the right flank, multiple small lesions on both legs below the knee level, and one or two lesions on the right arm.  A subsequent April 2010 private biopsy reflected these lesions were noncaseating granulomatous dermatitis, consistent with sarcoidosis.  

Unfortunately, the February 2010 examiner did not estimate what percentage of the Veteran's entire body was covered by cutaneous sarcoidosis.  However, the 2010 examiner's description of the area covered by skin lesions is similar to the description of the most recent July 2013 examiner, on which the Veteran's current 10 percent rating was assigned.

The 2013 examiner noted the Veteran had some lesions on his left chest, abdomen, right side of his upper back, and along his pant waist.  The examiner estimated this area was between 5 and 20 percent of the total body area, although he noted it was closer to 5 percent.  

Upon comparison, the Board finds the area described as covered in lesions in February 2010 is at least as large, if not more, than the area described by the 2013 examiner.  For example, the 2010 examiner noted lesions on both legs below knee level and on the Veteran's right arm, areas which were not noted by the 2013 examiner.  Therefore, affording the benefit of the doubt to the Veteran, the Board finds the area covered by lesions described by the February 2010 examiner is also between 5 and 20 percent of the total body area.  

Therefore, the evidence reflects the Veteran met the criteria for an initial 10 percent rating since the grant of service connection.  To this limited extent, his appeal is granted.

However, as will be discussed, the evidence does not establish a rating in excess of 10 percent was warranted at any point during the period on appeal.

As discussed above, in order to meet the criteria for a higher, 30 percent rating the Veteran's service-connected skin disability must cover 20 to 40 percent of the entire body or exposed areas, or systemic therapy such as corticosteroids must be required for a total duration of six weeks or more during the past year.

Treatment records throughout the period on appeal reflect the Veteran treated his disability with topical medication.  He was prescribed fluocinonide, a topical medication, in April 2010 by a private physician.  Subsequent records do not reflect he took any oral or other systemic therapy to treat his condition.   For example, in treatment records from April 2011 and March 2012 the Veteran reported he treated his condition with only topical medications.  Furthermore, the July 2013 VA examiner specifically opined the Veteran had been treated only with topical corticosteroids intermittently in the past year.  Therefore, the evidence does not establish the Veteran required use of systemic therapy including corticosteroids for a period of six weeks or more during any twelve month period, providing evidence against his appeal.

Additionally, the evidence does not establish the Veteran's skin disability covered 20 to 40 percent of his entire body or exposed areas affected at any point during the period on appeal.  

Instead, during a January 2011 VA examination his skin disability was estimated to cover zero percent of the exposed skin area, but only cover a small area on the lower abdomen measuring approximately 10 centimeters.  However, the Board notes this 2011 examination was provided in the winter, while the Veteran has consistently asserted that his condition was worse in warmer months.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds a continued 10 percent rating was warranted.

During a March 2012 follow-up, the Veteran's skin disability was noted to be well-controlled with scattered areas of post-inflammatory hyperpigmentation on his trunk.  During the July 2013 VA examination, the examiner specifically opined the Veteran's skin disability covered 5 to 20 percent of the total body area involved, though he noted it was closer to 5 percent, and zero percent of exposed areas.  Therefore, the evidence does not establish the Veteran's skin disability covered 20 to 40 percent of the entire body or exposed area at any point during the period on appeal, providing additional evidence against his appeal.

Based on the foregoing, the evidence does not establish the Veteran met the criteria for a higher, 30 percent rating under DC 7899-7806 at any point during the period on appeal.

The Board has also discussed whether an alternate, higher rating may be warranted for disfigurement of the head, face, or neck, or scarring.  DC 7800 provides ratings based on scarring or disfigurement using eight characteristics of disfigurement.  A 10 percent rating is warranted for one characteristic of disfigurement, while a higher 30 percent rating is warranted for visible or palpable tissue loss or two or three characteristics of disfigurement.  38 C.F.R. § 4.118.

After careful review of the medical evidence, the Veteran was not noted to have several of the characteristics of disfigurement, including scarring or abnormal skin texture, at any point during the period on appeal.  However, large areas of hyperpigmentation were noted on several occasions, including during the most recent July 2013 VA examination.  

Unfortunately, this examiner's report and other medical evidence does not reflect whether the area of hyperpigmented skin exceeded six square inches, meeting the criteria for a characteristic of disfigurement.  However, even if this characteristic of disfigurement were met, the Veteran would have at most one characteristic of disfigurement.  Under the rating criteria, one characteristic of disfigurement warrants a 10 percent rating, the same as the Veteran already receives throughout the period on appeal under DC 7899-7806.  In order to receive a higher rating two characteristics of disfigurement must be present.  Accordingly, no higher rating would be warranted based on the diagnostic codes relating to scarring and disfigurement.  Therefore, the Veteran's current 10 percent rating under DC 7899-7806 is continued.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 
However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's skin disability that would render the schedular criteria inadequate.  His main symptoms were complaints of recurrent outbreaks of a skin rash which required topical medication to treat.  These symptoms were specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran was employed full-time throughout the period on appeal.  Moreover, both the January 2011 and June 2013 VA examiners specifically opined the Veteran's service-connected skin disability did not interfere with his occupation.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for cutaneous sarcoidosis was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, available post-service VA treatment records, and private treatment records have all been obtained and associated with the claims file.  The Veteran also indicated he received treatment from August 2010 to December 2010 at Darnall Army Medical Center, however records of this treatment were not available.  VA took all actions to attempt to obtain these records, but received a negative response from Darnall Army Medical Center in September 2012.  In a January 2013 letter, the VA notified the Veteran of their unavailability and provided him with an opportunity to provide the records himself, however no such records were submitted.  Accordingly, no further actions by the VA were available or required.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's appeal.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

An initial rating not to exceed 10 percent for service-connected cutaneous sarcoidosis is granted prior to July 23, 2013, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 10 percent for service-connected cutaneous sarcoidosis after July 23, 2013 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


